DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed August 10, 2022, with regards to the prior art Park (US Publication 2020/0176190)  have been fully considered but they are not persuasive. 
On page 7 of Remarks, Applicant argues that In re Rose, 105 USPQ 237 (CCPA 1955) cannot be invoked since the component size is being modified rather than the overall size of an article. However, as explicitly stated in the previous and Instant rejection, Park provides a reason to adjust a dimension of the gap between the external electrodes since such a dimension is correlated to the amount of solder used and the reduction of acoustic noise (¶67, ¶86-87, ¶105).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication 2019/0066923) in view of Park (US Publication 2017/0352481).
In re claim 1, Jung discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (110 – Figure 1, ¶37, ¶41) including an end surface (3, 4 – Figure 1, ¶40) facing in a first direction (‘X’ direction – Figure 1) , and 
internal electrodes (121, 122 – Figure 4, ¶37) exposed from the end surface (3, 4 – Figure 1, Figure 4), 
wherein the end surface (3, 4 – Figure 4) has two first peripheral portions (edges of 3, 4 facing in the ‘Z’ direction – Figure 1) being disposed opposite each other in a third direction (‘Z’ direction – Figure 1) orthogonal to the first direction (‘X’ direction – Figure 1) and a second direction (‘Y’ direction – Figure 1), and two second peripheral portions (edges of 3, 4 facing in the ‘Y’ direction – Figure 1) being disposed each other in the second direction (‘Y’ direction – Figure 1); and 
an external electrode (combination of 131, 133, 150, 170 – Figure 1, Figure 4, ¶37), provided on the end surface and including two protrusions (protruding portions of 150, 170 – Figure 1, Figure 4) that are formed continuously along the two first peripheral portions of the end surface (3, 4 - Figure 1), respectively, and protrude in the first direction (‘X’ direction – Figure 1, Figure 4), 
wherein the external electrode (131, 133, 150, 170 – Figure 1, Figure 4) includes no protrusions protruding in the first direction and extending continuously along the two second peripheral portions of the end surface (edge portions of 3, 4 facing in the ‘Y’ direction – Figure 1).
Jung does not disclose internal electrodes exposed from the end surface and laminated in a second direction orthogonal to the first direction.
Park discloses internal electrodes that are laminated in a direction that is perpendicular to the mounting surface of the capacitor component (¶49).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the mounting orientation as described by Park to reduce the distance of the lead-out portions of the internal electrodes to the mounting surface to reduce the ESL and impedance of the device (¶49 – Park). 


Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication 2019/0066923) in view of Park ‘481(US Publication 2017/0352481) and in further view of Park ‘190 (US Publication 2020/0176190).
In re claim 5, Jung discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (110 – Figure 1, ¶37, ¶41) including an end surface (3, 4 – Figure 1, ¶40) facing in a first direction (‘X’ direction – Figure 1) , and 
internal electrodes (121, 122 – Figure 4, ¶37) exposed from the end surface (3, 4 – Figure 1, Figure 4), 
wherein the end surface (3, 4 – Figure 4) has two first peripheral portions (edges of 3, 4 facing in the ‘Z’ direction – Figure 1) being disposed opposite each other in a third direction (‘Z’ direction – Figure 1) orthogonal to the first direction (‘X’ direction – Figure 1) and a second direction (‘Y’ direction – Figure 1), and two second peripheral portions (edges of 3, 4 facing in the ‘Y’ direction – Figure 1) being disposed each other in the second direction (‘Y’ direction – Figure 1); and 
an external electrode (combination of 131, 133, 150, 170 – Figure 1, Figure 4, ¶37), provided on the end surface and includes two protrusions (protruding portions of 150, 170 – Figure 1, Figure 4) that are formed continuously along the two first peripheral portions of the end surface (3, 4 - Figure 1), respectively, and protrude in the first direction (‘X’ direction – Figure 1, Figure 4), 
the external electrode (131, 133, 150, 170 – Figure 1, Figure 4) includes no protrusions protruding in the first direction and extending continuously along the two second peripheral portions of the end surface (edge portions of 3, 4 facing in the ‘Y’ direction – Figure 1).
Jung does not disclose internal electrodes exposed from the end surface and laminated in a second direction orthogonal to the first direction.
Park ‘481 discloses internal electrodes that are laminated in a direction that is perpendicular to the mounting surface of the capacitor component (¶49).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the mounting orientation as described by Park ‘481 to reduce the distance of the lead-out portions of the internal electrodes to the mounting surface to reduce the ESL and impedance of the device (¶49 – Park). 
Jung does not disclose a circuit board, comprising: 
a mount board having a mount surface (¶89); 
two multi-layer ceramic electronic components disposed side by side in a 24first direction and each including a ceramic body including an end surface facing in a first direction (Figure 6), and an external electrode connected to the mount surface; and 
a solder that bonds a surface of the external electrode and the mount surface to each other.
Park ‘190 discloses a mount board having a mount surface (¶89); 
two multi-layer ceramic electronic components (100, 100’ – Figure 6, ¶96) disposed side by side in a 24first direction (X direction - Figure 6) and each including a ceramic body (¶42) including an end surface facing in a first direction (Figure 6), and an external electrode (132 – Figure 3, Figure 6, ¶51) connected to the mount surface (¶86); and 
a solder that bonds a surface of the external electrode and the mount surface to each other (¶4, ¶67).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the multiple capacitors as described by Park ‘190 to achieve a product of desired capacitance. 
Jung does not disclose a distance in the first direction between the external electrodes of the two multi-layer ceramic electronic components is 100 µm or less. However, Park discloses a dimension of the gap between the external electrodes is correlated to the amount of solder used and the reduction of acoustic noise. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate a desired gap distance to form a balance between the cost of raw materials, bonding strength to the circuit board, and the reduction of acoustic noise while achieving a product of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Jung in view of Park ‘481 and in further view of Park ‘190 discloses the circuit board according to claim 5, as explained above. Jung does not disclose wherein the mount surface includes a land, and the solder bonds the surface of the external electrode and the land to each other.
Park ‘481 discloses a mount surface including a land (161 – Figure 7, ¶49) and solder bonds (162 – Figure 7,¶49) the surface of an external electrode (141, 142 – Figure 7, ¶48) and the land to each other (Figure 7). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the circuit structure as described by Park ‘481 to allow the capacitor element to communicate with external electronic components. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the dimension of each of the two protrusions in the third direction is from 15 µm to 60 µm.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the dimension of each of the two protrusions in the first direction is from 10 µm to 20 µm.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) each of the two protrusions includes a top portion most protruding in the first direction on a cross-section viewed in the second direction, and the distance in the third direction between the top portions is from 250 µm to 285 µm. 
Claims 10-13 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a width of each of the two protrusions in the third direction is less than a distance between the two protrusions in the third direction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi et al. (US Publication 2016/0381802) 		Figure 9
Han et al. (US Publication 2014/0311789)			Figure 2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848